

116 HR 6971 IH: Medical Nutrition Therapy Act of 2020
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6971IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mr. Engel (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to expand the availability of medical nutrition therapy services under the Medicare program.1.Short titleThis Act may be cited as the Medical Nutrition Therapy Act of 2020.2.Expanding the availability of medical nutrition therapy services under the Medicare program(a)In generalSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended—(1)in subsection (s)(2)(V), by striking in the case of and all that follows through organizations; and(2)in subsection (vv)—(A)in paragraph (1)—(i)by striking disease management and inserting the prevention, management, or treatment of a disease or condition specified in paragraph (4);(ii)by inserting or by a physician assistant, nurse practitioner, or clinical nurse specialist (as such terms are defined in subsection (aa)(5)), or, in the case of such services furnished to manage such a disease or condition that is an eating disorder, by a clinical psychologist (as defined by the Secretary) before the period at the end; and(iii)by adding at the end the following new sentence: Such term shall not include any such services furnished to an individual for the prevention, management, or treatment of a renal disease if such individual is receiving maintenance dialysis for which payment is made under section 1881.; and(B)by adding at the end the following new paragraph:(4)For purposes of paragraph (1), the diseases and conditions specified in this paragraph are the following:(A)Diabetes and prediabetes.(B)A renal disease.(C)Obesity (as defined for purposes of subsection (yy)(2)(C) or as otherwise defined by the Secretary).(D)Hypertension.(E)Dyslipidemia.(F)Malnutrition.(G)Eating disorders.(H)Cancer.(I)Celiac disease.(J)HIV.(K)AIDS.(L)Any other disease or condition—(i)specified by the Secretary relating to unintentional weight loss; (ii)for which the Secretary determines the services described in paragraph (1) to be medically necessary and appropriate for the prevention, management, or treatment of such disease or condition, consistent with any applicable recommendations of the United States Preventive Services Task Force; or(iii)for which the Secretary determines the services described in paragraph (1) are medically necessary, consistent with either protocols established by registered dietitians or nutrition professional organizations or with accepted clinical guidelines identified by the Secretary. .(b)Exclusion modificationSection 1862(a)(1) is amended—(1)in subparagraph (O), by striking and at the end;(2)in subparagraph (P), by striking the semicolon at the end and inserting , and; and(3)by adding at the end the following new subparagraph:(Q)in the case of medical nutrition therapy services (as defined in section 1861(vv)), which are not furnished for the prevention, management, or treatment of a disease or condition specified in paragraph (4) of such section;.(c)Effective dateThe amendments made by this section shall apply with respect to items and services furnished on or after January 1, 2021.